 228 DECISIONS OF THE 
NATIONAL LABOR RELAT
IONS BOARD
 Modern Management Services, LLC d/b/a
 The Mo
d-ern Honolulu
 and UNITE
 HERE
! Local 5
.  Cases 
20ŒCAŒ072776, 
20ŒCAŒ080437, 
20ŒCAŒ081477, 
20ŒCAŒ081478
, and 20ŒCAŒ083330
 August 
18, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND 
JOHNSON
 On January 23, 2014, Administrative Law Judge Wi
l-liam L. Schmidt issued the attached decision.  The R
e-spondent filed exceptions and a supporting brief, the 
General Counsel filed an ans
wering brief, and the R
e-spondent filed a reply brief.
1 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exceptions and briefs, an
d has decided to 
affirm the judge
™s rulings, findings,
2 and conclusions
3 and to adopt the recommended Order as modified and set 

forth in full below.
4 1 Pursuant to 
Reliant Energy
, 339 NLRB 66 (2003), we have accep
t-ed and considered both the Respondent™s postbrief letter calling our 
attention to recent case authority and the General Counsel™s letter in 
response.
 2 The Respondent has excepted to some of the judge™s cre
dibility 
findings.  The Board™s established policy is not to overrule an admini
s-trative law judge™s credibility resolutions unless the clear preponde
r-ance of all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NL
RB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings.
 In addition, some of the Respondent™s exceptions imply that the 
judge™s rulings, findings, and conclusions demonstrate bi
as and prej
u-
dice.  On careful examination of the judge™s decision and the entire 

record, we are satisfied that the Respondent™s contentions are without 
merit.
 3 For the reasons stated in his decision, we adopt the judge™s finding 
that the Respondent violat
ed Sec. 8(a)(1) by interrogating employees 
Jovelyn Gecain and Florence Miguel.  We find it unnecessary to pass 
on the judge™s additional finding that the Respondent unlawfully inte
r-rogated employee Amy Chow, as any such finding would be cumul
a-tive of the o
ther interrogation findings and would not affect the remedy.  
Member Hirozawa would adopt the judge™s finding that the Respondent 
unlawfully interrogated Chow.  Member Johnson finds it unnecessary 
to pass on the judge™s finding that the Respondent unlawful
ly interr
o-
gated Miguel.
 In adopting the judge™s finding that the Respondent violated Sec. 
8(a)(1) by refusing employee Jenie Amoguis™ request for a union repr
e-sentative during an investigatory interview, we note that Amoguis™ 
statement at the interview, th
at ﬁI need someone to be with me,ﬂ suff
i-ciently put the Respondent on notice of Amoguis™ desire for union 
representation.  See 
Southwestern Bell Telephone Co
., 227 NLRB 
1223, 1223 (1977) (employee™s right to union representation sufficien
t-ly invoked where 
employee remarked:  ﬁI would like to have someone 
there that could explain to me what was happening.ﬂ).
 4 We shall modify the judge™s recommended Order to incorporate 
the standard affirmative remedies for the violations found.  We shall 

also substitute a n
ew notice to conform to the Order as modified and in 
For the reasons stated in his decision, we adopt the 
judge™s finding that the Respondent violated Section 
8(a)(1) by surveilling employees™ union activity, and by 
creating the impression of surveillance, when Supervisor 
Raymond Texeria attended a bargaining session that e
m-ployees were observing, and informed employee Amy 
Chow that he was there to record the na
mes of those in 
attendance.  Contrary to our dissenting colleague™s co
n-tention, the coercive nature of Texeria™s conduct is not 
diminished by the fact that the meeting was ﬁopen.ﬂ  See 
Heartland of Lansing Nursing Home
, 307 NLRB 152, 
159 (1992) (ﬁsurveilla
nce of employees™ activities ca
r-ried on in a public placeﬂ is unlawful if such surveillance 
involves something other than fortuitous circumstances 

and ﬁinvolve[s] suspicious behavior or untoward co
n-ductﬂ); 
W. T. Carter & Brother
, 90 NLRB 2020, 2025 
(1950) 
(ﬁeven if the [respondents™ representatives] were 
privileged to attend [two union] meetings because of 

their open nature, such privilege did not extend to having 

a reporter take notes on the proceedingsﬂ).
5  Indeed, by 
his own admission, Texeria did not me
rely attend the 
ﬁopenﬂ bargaining session, but actively observed and 
recorded the names of the employees who chose to a
t-tend.
6 We also adopt the judge
™s finding that, prior to this 
bargaining session, the Respondent created the impre
s-
sion of surveillance w
hen, in the presence of employee 
Wilma Riveral, Housekeeping 
Director
 Emma Clemente 
instructed Texeria to attend the session, take notes of 
who attended, and report what happened.  We find no 
merit in the Respondent
™s contention that the judge erred 
in 
finding this violation because it was not alleged in the 
complaint.  The facts that form the basis of this violation 

were fully litigated by the parties, and the issue is closely 

connected to the complaint
™s surveillance and impression 
of surveillance alle
gations.  Therefore, the judge
™s fin
d-ing of this violation did not deprive the Respondent 
of 
accordance with our decision in 
Durham School Services
, 360 NLRB 
694
 (2014).
 5 Our dissenting colleague additionally contends that 
Heartland of 
Lansing Nursing Home
, supra, and 
W. T. Carter & Brother
, su
pra, are 
not applicable because the surveillance of employees™ union activities 
in those cases was accompanied by other acts showing employer opp
o-
sition to a union™s organizing effort.  This is a distinction without si
g-

nificance.  In both cases the unlawfu
lly surveil
led activity was, as here, 
open.  In neither case did the Board hold that evidence of additional 
coercive conduct was required to establish the violation.
 6 We note that in contending that Texeria had a legitimate purpose 
for attending the barga
ining session, the Respondent relied on Cleme
n-
te™s testimony that Texeria attended the meeting to determine whether 
additional employees were needed to cover for the on
-duty employees 
who were observing the bargaining session.  That testimony, however, 
was
 specifically discredited by the judge.  We therefore find no support 
for our colleague™s contention that Texeria ﬁseeminglyﬂ had a legit
i-mate reason for attending the bargaining session.
 361 NLRB No. 24
                                                                                                                                                          MODERN 
HONOLULU
 229 due process.  
Pergament United Sales
, 296 NLRB 333, 
334 (1989), enfd. 920 F.2d 130 (2d Cir. 1990).  More
o-ver, 
Q-1 Motor Express, Inc.
, 308 NLRB 1267, 1268 
(1992), 
cited by our dissenting colleague, is distinguis
h-able.  In that case, the Board 
declined to find 
an una
l-leged violation because the General Counsel 
affirmativ
e-ly 
stated at the hearing that the evidence regarding 
that 
conduct
 was adduced as background for t
he incidents 
alleged in the complaint.  The General Counsel made no 
such representation in this proceeding.
 For the reasons stated by the judge, we find that the 
Respondent unlawfully terminated employee Juliana 
Alcaraz.  
We 
also 
adopt the judge
™s finding 
that
, follo
w-ing Alcaraz™ unlawful discharge, the
 Respondent violated 
Sec
tion
 8(a)(5) and (1) by denying 
her
 access to the R
e-spondent
™s facility in her capacity as an agent of the U
n-ion
.  We find that Alcaraz™ prior employment with the 
Respondent provided n
o basis for the Respondent™s un
i-lateral denial of access
.  See
 generally
 Claremont Resort 
& Spa, 344 NLRB 8
32, 832, 834
Œ835 (2005) (employer 
violated Section 8(a)(5) by
 refus
ing
 to allow a former 
employee access to its f
acility to perform her duties as a 
union representative
); Fitzsimons Mfg. Co.
, 251 NLRB 
375, 379 (1980) (ﬁIt is well established that each party to 

a collective
-bargaining relationship has both the right to 
select its representative for bargaining and negotiations 
and the duty to deal with t
he chosen representative of the 
other party.ﬂ), enfd. sub nom. 
Auto Workers v. NLRB
, 670 F.2d 663 (6th Cir. 1982).
7   ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge and 

orders that the Respondent, Mode
rn Management Se
r-vices, LLC, d/b/a The Modern Honolulu, Honolulu, H
a-waii, its officers, agents, successors, and assigns, shall
 1.  Cease and desist from
 (a)  Coercively interrogating employees about their u
n-ion activities, sympathies, or support on behalf 
of the 

Union, UNITE HERE! Local 5.
 (b)  Placing employees under surveillance while they 
engage in union or other protected concerted activities.
 (c)  Creating the impression that it is surveilling its 
employees™ union or other protected concerted activitie
s.
 7 Contrary to our dissenting colleague, we find that the judge™s cre
d-
ibility resolutions are adequately supported (see fn. 2, supra) and that 
there is no need to remand the Alcaraz termination allegation for more 
explicit findings regarding testimony that contradicts the explicitly 
credited testimony of the General Counsel
™s witnesses.  ﬁIt is well 
established that explicit credibility resolutions are unnecessary where a 
judge has implicitly resolved conflicts in the testimony.ﬂ  
Amber Foods, 
Inc.
, 338 NLRB 712, 713 fn. 7 (2002).
  (d)  Denying the requests of employees for union re
p-resentation during investigatory interviews which they 
reasonably believe may result in discipline.
 (e)  Discharging employees because they engage in 
protected concerted activities.
 (f)  Denying the 
Union™s agents access to the R
e-spondent™s facility to perform their collective
-bargaining 
duties in accord with the customary practice the R
e-spondent has followed since recognizing the Union as the 
exclusive collective
-bargaining representative of its e
m-ployees.
 (g)  In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a)  G
rant the Union
™s agents access to the Respon
d-ent
™s facility to perform their collective
-bargaining duties 
in accord with the practice followed since recognizing 
the Union as the exclusive collective
-bargaining repr
e-sentative of its employees.
 (b)  
Within 14 days from the date of this Order, offer 
Juliana Alcaraz full reinstatement to her former job or, if 

that job no longer exists, to a substantially equivalent 
position, without prejudice to her seniority or any other 
rights or privileges previously
 enjoyed.
 (c)  Make Juliana Alcaraz whole for any loss of ear
n-ings and other benefits suffered as a result of the discri
m-ination against her, in the manner set forth in the remedy 

section of the judge™s decision.
 (d)  Compensate Juliana Alcaraz for any adv
erse tax 
consequences of receiving backpay in one lump sum, and 
file a report with the Social Security Administration all
o-cating her backpay award to the appropriate calendar 
quarters.
 (e)  Within 14 days from the date of this Order, r
e-move from its files 
any reference to the unlawful di
s-charge, and within 3 days thereafter, notify Juliana A
l-caraz in writing that this has been done and that the di
s-
charge will not be used against her in any way.
 (f)  Preserve and, within 14 days of a request, or such 
additio
nal time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, in
cluding an ele
c-tronic copy of such records if stored in electronic form, 

necessary to analyze the amount of backpay due under 

the terms of this Order.
 (g)  Within 14 days after service by the Region, post at 
the Modern Honolulu Hotel, in Honolulu, Hawaii, 
copies 
                                                            230 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  of the attached notice marked ﬁAppendix.ﬂ
8  Copies of 
the notice, on forms provided by the Regional Director 
for Region 20, after being signed by the Respondent™s 
authorized representative, shall be posted by the R
e-spondent and maintained for 60 con
secutive days in co
n-spicuous places, including all places where notices to 
employees are customarily posted.  In addition to phys
i-cal posting of paper notices, notices shall be distributed 
electronically, such as by email, posting on an intranet or 
an inte
rnet site, and/or other electronic means, if the R
e-spondent customarily communicates with its employees 
by such means.  Reasonable steps shall be taken by the 

Respondent to ensure that the notices are not altered, 
defaced, or covered by any other material.
  If the R
e-spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall d
u-plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 

by the Respondent at
 any time since November 2011.
 (h)  Within 21 days after service by the Region, file 
with the Regional Director for Region 20 a sworn certif
i-cation of a responsible official on a form provided by the 

Region attesting to the steps that the Respondent has 

taken to comply.
  MEMBER 
JOHNSON
, dissenting
 in part
. I dissent in two respects.
 First, I 
would not find either the surveillance or i
m-pression of surveillance violations.  As to the Clemente
-Texeria conversation overheard by Riveral, the complaint 
did not al
lege this violation, the General Counsel never 
sought to amend the complaint, and he did not contend in 
the posthearing brief that it was unlawful. 
 Under these 
circumstances, the Respondent did not have fair notice 
that the judge would find the unalleged 
violation.  
Thus, 
the Board has dismissed additional violations found 
based on evidence introduced as only background where 
there was no complaint allegation, 
no amendment 
was 
sought,
 and no argument 
was made 
in the General
 Cou
n-sel™s 
posthearing brief
.  Q-1 Motor Express, Inc.
, 308 
NLRB 1267, 1268 (1992)
.  The absence of an affirmative 
representation by the General Counsel limiting the pu
r-pose for which the evidence is introduced does not sati
s-
fy the due process requirement of putting the employer 
on notice
 of potential liability for a new, separate claim.  
See 
Mine Workers District 29, 
308 NLRB 1155, 1158 
(1992)
 (simple presentation of evidence does 
not
 satisfy 
8  If this Order is enforced by a judgment 
of a United States court of 
appeals, the words in the notice reading 
ﬁPosted by Order of the N
a-tional Labor Relations Board
ﬂ shall read 
ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations 
Board.
ﬂ due process requirement that a claim has been 
fully
 and 
fairly 
litigated
 where respondent lacks n
otice that it faces 
liability for the particular conduct)
 (citing  
NLRB v. 
Quality C.A.T.V., Inc.
, 824 F.2d 542, 548 (7th Cir. 
1987)
). As to Texeria
™s presence at the first hotel
-union ba
r-gaining session, 
I note that it was an open meeting which 
the Union 
had invited employees to attend.  The R
e-spondent
™s negotiators, including the hotel
™s general 
manager and human resources manager, were present as 
well and could just as easily see and identify the emplo
y-ees who openly attended.  For that matter, the Union
 it-self publicized their attendance by taking photos of the 

employees and the next day distributing at the workplace 

flyers containing their photos.  
Texeria
, moreover,
 see
m-ingly 
had a legitimate reason for 
attending as it
 is undi
s-puted that the
 Union and 
the hotel had not agreed that 
on-duty employees could attend.
1  Under these circu
m-stances, 
I find that Texeria
™s brief, open presence at the 
joint 
bargaining session is not reasonably characterized 
as surveillance or creating the impression of survei
l-lance
.2 Second, although I 
agree that the Respondent violated 
Sec
tion
 8(a)(5) by denying Alcaraz access as the Union
™s 
1  My colleagues note that the 
Respondent relied on discredited te
s-timony
 by 
Clemente
 about Texeria
™s attendance at the bargaining se
s-sion
 to support his having a legitimate purpose
.  But the judge™s cred
i-bility resolution in that regard,
 as with his 
credibility resolution
 con-
cerning A
lcaraz
™ conduct at the December 8 meeting,
 see infra, also 
lacks adequate 
explanation
.  In any event, my conclusion that 
Texeria 
seemingly had a legitimate
 reason for briefly appearing at the session 
(to see i
f any on
-duty employee was present there instead of working) 
is a 
reasonable inference 
drawn from the undisputed fact that no 
agreement 
existed permitting 
on
-duty employees 
to attend
. 2  Heartland of Lansing Nursing Home,
 supra, and 
W. T. Carter & 
Brother
, supra, cited by my colleagues
, are distinguishable.  Unlike the 
facts of this case, the conduct in those cases found to be unlawful su
r-veillance of employees
™ union activities 
was 
part of 
the employer™s
 opposition to the union
™s organizing effort.  
Heartl
and of Lansing 
Nur
sing Home
, moreover,
 involved
 continuous, systematic, surrept
i-tious surveillance by a rotating group of supervisors, without any just
i-fication, of employees
™ handbilling outside the facility. 
 W. T. Carter & 
Brother
 likewise 
arose in far 
different circumstances
.  
The Board there 
found that the presence of a reporter 
taking notes 
for the respondents at 
two 
ﬁopen
ﬂ union meetings
 was just a continuation of 
the 
respondents
™ earlier unlawful surveillance when its supervisors and a deputy sheriff 

followed the union organizers as they drove around the 
ﬁcompany 
town
ﬂ conducting mobile meetings with a loudspeaker. 
 W. T. Carter & 
Brother
, supra 
at 2024. 
 Because the respondents 
had also 
unlawfully 
precluded any 
ﬁstationary
ﬂ union meetings within the 
ﬁcompany town,
ﬂ the Board concluded that the surveillance
 of the organizers 
ﬁwas not 
motivated solely by a desire simply to observe these roving meetings, 
but was also motivated by a d
esire to completely prevent even that 
type 
of limited meeting.ﬂ  Id.  
For the 
same 
reasons
, the Board found no 
merit
, therefore,
 in the respondents
™ contention that 
they
 could lawfully 
send 
a reporter 
on their behalf 
to record the proceedings of 
ﬁopenﬂ 
uni
on meetings.  Id. at 2025.
                                                                                                                         MODERN 
HONOLULU
 231 agent,
 I would not adopt the judge
™s finding that the R
e-spondent violated Sec
tion
 8(a)(1) by terminating A
l-caraz.  
I would instead remand this
 issue to the judge for 
further explanation of his conclusion that her
 conduct at 
the December 8, 2011
 meeting remained protected under 
the test of 
Atlantic Steel Co.
, 245 NLRB 814 (1979). 
 In 
so finding, the judge rejected the Respondent
™s version 
of even
ts at this meeting based on crediting certain test
i-mony of the General Counsel
™s witnesses.  However, the 
judge failed to adequately explain his credibility dete
r-minations, failed to consider those same witnesses
™ tes-
timony supportive of the Respondent
™s version, and i
g-nored, without explanation, arguably corroborating te
s-
timony by two of the Respondent
™s witnesses who are 
never even mentioned in his decision. 
 I would remand 
this case in the first instance for the judge to make more 

explicit 
key 
credibility resolutions and to address the 
record evidence at odds with his findings.  
I also do not 
agree with the suggestion in the judge
™s Atlantic Steel
 analysis that only violent or similar misconduct can 
cause loss of statutory protection, see 
Plaza 
Auto Ce
n-ters, Inc.
, 360 NLRB 
972, 986
 (2014)
 (Member Johnson 
dissenting) or that the 
Atlantic Steel
 provocation factor 
favors protection even where the alleged employer pro
v-ocation of 
an employee
 ﬁoutburst
ﬂ is not an unfair labor 
practice.
  Atlantic Steel
, supra at 816.
  APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 coercively interrogate you about your 
union activities, sympathies, or support on behalf of the 

Union, UNITE HERE! Local 5.
 WE WILL NOT
 place you under surveillance while you 
engage in union or other protected concerted activities.
 WE WILL NOT
 create the impression that we are su
r-vei
lling
 your union or other protected concerted activ
i-ties. 
 WE WILL NOT
 deny your requests for union represent
a-tion during investigatory interviews which you reason
a-bly believe may result in discipline.
 WE WILL NOT
 discharge you for engaging in protected 
concerted activities.
 WE WILL NOT
 deny the Union
™s agents
 access to our 
facility to perform their collective
-bargaining duties in 
accord with the customary practice we have followed 

since recognizing the Uni
on as your exclusive collective
-bargaining representative.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL
 grant the Union
™s agents access to our facil
i-ty to perform thei
r collective
-bargaining duties in accord 
with the practice we have followed since recognizing the 
Union as your exclusive collective
-bargaining repr
e-sent
ative.
 WE WILL
, within 14 days from the date of the Board
™s Order, offer Juliana Alcaraz full reinstate
ment to her 
former job or, if that job no longer exists, to a substa
n-tially equivalent position, without prejudice to her senio
r-ity or any other rights or privileges previously enjoyed.
 WE WILL
 make Juliana Alcaraz whole for any loss of 
earnings and other 
benefits resulting from her discharge, 
less any net interim earnings, plus interest.
 WE WILL
 compensate Juliana Alcaraz for 
any 
adverse 
tax consequences of receiving
 backpay in one
 lump sum, 
and 
WE WILL
 file a report with the Social Security A
d-ministration
 allocating 
her
 backpay award to the appr
o-priate calendar quarters.
 WE WILL
 remove from our files any reference to the 
unlawful 
discharge of Juliana Alcaraz, 
and 
WE WILL
, within 3 days thereafter, notify her in writing that this 
has been done and that the 
discharge
 will not be used 
against her in any way.
 MODERN 
MANAGEMENT 
SERVICES
, LLC,
 D/B/A THE 
MODERN 
HONOLULU
  
The Board
™s decision can be found at 
www.nlrb.gov/case/20
ŒCAŒ072776
 or by using the QR 
code below.  Alternatively, you can obtain a copy of the 

decision from the Executive Secretary, National Labor 
Relations Board, 1099 14th Street, N.W., Washington, 

D.C.
 20570, or by calling (202) 273
-1940.
   232 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
    Trent K. Kakuda 
and
 Katrina H. Woodcock, Esqs.
, for the Ac
t-ing General Counsel.
 Robert S. Katz 
and
 John S. Mackey, Esqs. (Torkildson, Katz, 
Moore, Hetherington & Harris
), of Honolulu, Hawaii, for 
the Respondent.
 Jennifer Cynn, Esq. (UNITE HERE! Local 5
), of Honolulu, 
Hawaii, for the Charging Party.
 DECISION
 STATEMENT OF THE 
CASE
 WILLIAM 
L. SCHMIDT
, Adm
inistrative Law Judge.  UNITE 
HERE! Local 5 (Union, Local 5, or Charging Party) filed Case 
20ŒCAŒ072776 on January 18, 2012, alleging that Modern 
Honolulu (Respondent, Hotel, or Employer) violated Section 

8(a)(3) and (1) of the National Labor Relations Act
 (NLRA or 
Act) by terminating Alcaraz.  The Union filed Case 20
ŒCAŒ080437 on May 4 alleging that Respondent violated Section 

8(a)(1) and (5) by refusing to recognize the Union™s appointed 
bargaining representative and by denying the representative 

access t
o its property.  On May 18, the Union filed Cases 20
ŒCAŒ081477 and 20
ŒCAŒ081478 alleging that Respondent™s 
agent violated Section 8(a)(1) repeatedly by coercively interr
o-gating employees, and by engaging in unlawful surveillance or 

giving the impression of
 engaging in unlawful surveillance of 
employee union activities.  On June 15, the Union filed Case 

20ŒCAŒ083330 alleging that Respondent™s agent violated Se
c-tion 8(a)(1) and (3) by discriminating and retaliating against 

employee Jenie Amoguis for her union
 activity and by denying 
Amoguis™ request to have union representation at an investig
a-tory interview that led to disciplinary action.
 Based on these and other charges that Union filed against 
Respondent that are no longer relevant here, the Regional D
i-rect
or for National Labor Relations Board, Region 20, issued an 
order consolidating the pending charges and a consolidated 

complaint on June 29 alleging that Respondent violated Section 

8(a)(1), (3), and (5).  On September 14, 2012, the Regional 
Director issue
d an order severing certain of the cases initially 
consolidated, and issued a second order consolidating cases and 
a second amended consolidated complaint in the cases set forth 
in the caption here alleging that Respondent violated Section 
8(a)(1), (3), an
d (5).  This pleading (the complaint) is the Ge
n-eral Counsel™s principal pleading in this case.  Respondent filed 
a timely answer denying the substantive unfair labor practice 
allegations in the complaint.
 I heard this case in Honolulu, Hawaii, from Octobe
r 1 
through 4, 2012.  Having now considered the record, including 
the demeanor of the witnesses, together with the briefs filed on 
behalf of the General Counsel and the Respondent, I find that 

the Respondent violated Section 8(a)(1) and (5) of the Act as 
alleged based on the following
1 FINDINGS OF 
FACT
 I.  JURISDICTION AND LAB
OR ORGANIZATION STAT
US Respondent, a Hawaii limited liability company, operates the 
Modern Honolulu, a hotel formerly known as the Waikiki Ed
i-tion, a business that provides lodging and
 food for its guests.  
During a 12
-month period to August 31, 2012, Respondent 
derived gross revenues in excess of $500,000 from conducting 
this operation.  During the same period, Respondent purchased 

and received products, goods, and materials valued in 
excess of 

$5000 from locations outside the State of Hawaii.  Respondent 
admits, and I find, that it is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act.  

Respondent further admits, and I find, that Unite Here! Loc
al 5 
is a labor organization within the meaning of Section 2(5) of 
the Act.  I further find that it would effectuate the purposes of 
the Act of the Board to exercise its statutory jurisdiction to 
resolve this labor dispute.
 II.  ALLEGED UNFAIR LABOR
 PRACTI
CES
 A.  Introduction
 Marriott International owned this property when it operated 
as the Waikiki Edition.  Marriott voluntarily recognized Local 5 
as the collective
-bargaining representative of a wall
-to-wall 
hotel industry unit on June 15, 2011,
2 but sold 
the property to 
Respondent before it concluded a collective
-bargaining agre
e-ment.  Respondent began operating the property on August 28 

and renamed it the Modern Honolulu.  It hired most of the fo
r-mer Marriott workers, and granted recognition to Local 5 in
 the 
existing unit.
 Following recognition, the Employer voluntarily granted L
o-cal 5™s assigned agents access to the hotel property.
3  Under 
this arrangement, union agents walked around the hotel une
s-corted to observe working conditions but only spoke with 
em-
ployees in the nonworking areas such as the locker rooms and 
the e
mployee dining room.  Local 5 assigned two agents to 
service the employees they represented at the property.  B
e-tween the time of the Union™s initial recognition and early 
2012, these agen
ts were Renee Togafau and Justin Jansen.  
They regularly visited the property to observe working cond
i-tions, and to talk with workers about their job concerns, upco
m-ing union meetings, and the status of the contract negotiations.
 This case primarily concer
ns workers in the Hotel™s hous
e-keeping department, a portion of the overall unit represented by 
Local 5.  The unit includes the following nonsupervisory wor
k-1  In its posthearing brief, counsel for the General Counsel moved to 
withdraw par. 8(b) of the Second Amended Complaint.  The motion is 
granted.
 2  The relevant events involving these parties occurred between A
u-
gust 2011 and Ju
ne 2012.  References in my findings to particular dates 
refer to the appropriate 2011 or 2012 calendar year.
 3 In an April 1 letter, Local 5 Agent Laura Moye asserted that this 
access arrangement provided: (1) union representatives will not hand 

out leafle
ts to workers in public working areas; (2) union represent
a-tives will have access in the kitchen but will not go behind the line; and 
(3) union representatives will not go on guest floors to speak to hous
e-keepers.  (GC Exh. 10.)  Respondent never disputed 
her assertion.
                                                             MODERN 
HONOLULU
 233 ers from the housekeeping department: room attendants, tur
n-down room attendants, public area attend
ants, linen coordin
a-tors, housekeeping coordinators, seamstresses, and housemen.  
About 80 employees work in this department.
 In October 2011, Respondent hired Emma Clemente as the 
manager of the housekeeping department.  A month later, the 
Hotel promoted 
Clemente to the position of director of hous
e-keeping and a succession of individuals succeeded her as the 

department manager.  At the times pertinent here, 
Bogdanca 

Spiric
 and Alex Teng served as the housekeeping manager.  
The department also employed seve
ral supervisors, including 
Raymond Texeria who figures in the allegations here.
 The housekeeping department is located in the Hotel bas
e-ment.  Two private offices are contained within the depar
t-ment™s space, one for its director and the other for its manag
er.  
The nonsupervisory coordinator™s desk is located in the outer 
space near the entrance leading to the director™s private office.  

A large bulletin board for use in posting employee work sche
d-ules and other notices of importance to the workers is locate
d on a wall in the large outer space of the departmental office.  
Employees ordinarily had unrestricted access to this area ou
t-side the private offices.
 Early in its organizing campaign Local 5 established an e
m-ployee committee that included workers from v
arious Hotel 
departments.  The committee members assisted Local 5 with its 
organizational activities at the property and, following recogn
i-tion, they served as typical union stewards.
 On November 17, Local 5 and the Hotel agreed to meet for 
their first col
lective
-bargaining session on December 14.  
Shor
tly afterward, Local 5 distributed flyers in the employee 
dining room and the locker rooms (also used by the hotel™s 
managers and supervisors) announcing the start of negotiations 
and introducing the union co
mmittee pictorially to the Hotel™s 
workers.  Housekeeping department workers pictured on this 
flyer included Juliana Alcaraz, Florence Miguel, Audrey Jo
r-dan
-Gecain, Jovelyn Gecain, Maria Cabusas, Fapiana Esa, and 
Fapiki Esa.
 As found below, I have conclude
d that the General Counsel 
has met his burden of proving the allegations of the complaint 
in this case.  Specifically I find that the credible evidence 
demonstrates that Clemente unlawfully fired Alcaraz for her 
protected concerted activity.  I further fin
d that the Hotel later 
barred Alcaraz unlawfully from the property after Local 5 de
s-ignated her as an agent to service the unit employees.  In add
i-tion, the evidence shows that Clemente coercively questioned 
workers in the housekeeping department about the
ir protected 
activities and the protected activities of other employees, and 
that she denied an employee™s timely request for 
Weingarten
 representation at an investigatory interview.  In making these 
findings, I have concluded, for a variety of reasons not
ed b
e-low, that various assertions made by Clemente, the key defense 
witness, are simply not credible.  Hence, I have relied on her 
testimony only where it is not contradicted by other more cre
d-ible witnesses.  The credible evidence strongly suggests that 
Clemente felt that the employees™ choice to be represented by a 

union amounted to a personal affront because of her superior 
managerial skills.
 B.  Facts Relevant to the Unfair Labor Practice Allegations
 The Hotel employs a housekeeping coordinator (a unit 
pos
i-tion) on each shift.  Clemente hired Wilma Riveral as the s
e-cond shift coordinator (2
Œ10 p.m.) on October 13.  About a 
week after Riveral™s hire, Clemente began questioning Riveral 

about her union sympathies on several separate occasions.  
Clemente ask
ed Riveral if she was ﬁanti
-union or [was on] their 
side.ﬂ  On the first occasion Clemente probed her union symp
a-
thies, Riveral merely smiled and when pressed further she told 
Clemente that the Union did not matter so long as she had the 
job.
 In early 
October, Local 5 Organizer Jansen learned that the 
Hotel hired Clemente as the new department manager.  Around 
that time, he visited the outer area of the housekeeping depar
t-ment on nearly a daily basis to view the work schedules and 

any alterations that m
ight have been made to it.  On one such 
occasion, Clemente approached him, introduced herself, and 
asked who he was.  After Jansen identified himself as a union 
organizer assigned to the property, Clemente invited him into 
her office where the two had what
 Jansen described as a plea
s-ant conversation that lasted about 5 minutes.
 After meeting Clemente, Jansen continued to visit the hous
e-keeping department until one day in early November when she 

challenged him about being in the office without her prior pe
r-mission.  Jansen responded by saying he did not need her pe
r-mission to check the schedule.  Clemente accused him of being 
rude and arrogant, and instructed Jenie Amoguis, the first shift 
coordinator, to call security.  A hotel security officer soon a
r-rived 
and asked Jansen what he was doing to which Jansen 
replied that he was simply there to check the work schedule.  
Amoguis overheard Clemente later request that the security 
officer call the police but there is no indication that anyone 
connected with the Ho
tel ever summoned the police.  Shortly 

thereafter, Jansen left the housekeeping office and went about 
his business.
 Later that day, Clemente spoke with Riveral about her inc
i-dent with Jansen that morning.  During this exchange, Cleme
n-te disparaged Amoguis 
because she had not ﬁsavedﬂ her from 

the union representative.  Clemente queried Riveral as to 
whether she would have saved her from the union agent had she 
been there but Riveral did not respond.  Clemente then instruc
t-ed Riveral to prepare a sign saying 
that the outer door to the 
housekeeping department office must always remain closed.  
For the next several weeks, the door to the housekeeping d
e-partment remained locked.  As a result, Jansen no longer had 
access to the office and the employee schedules po
sted there.
 Jansen prepared the union flyer for distribution shortly after 
Thanksgiving Day that announced the start of negotiations and 

that pictured the workers designated to serve on the Union™s 

bargaining committee.  He provided copies to the committee
 members for distribution in the employee dining room and the 
locker rooms.  Later, Clemente told Riveral that the employee
-committee members pictured on the Union™s flyer were ﬁpro
b-lems and headaches.ﬂ
 Florence Miguel works at the Hotel as a full
-time tur
ndown 
room attendant.  She began working there when Marriott ope
r-ated the property.  Miguel became and remained a member of 
the union™s committee and served on its negotiating team.  M
i- 234 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  guel™s husband, Ray, also worked at the hotel during this rel
e-vant peri
od.
 Miguel saw copies of the Union™s flyer with her picture, 
among others, in the employee dining room and the women™s 
locker room in late November or early December.  After the 

flyer™s distribution, Clemente confronted Miguel in the locker 
room in the pre
sence of others seeking an explanation as to why 
her picture appeared in it and why the employees needed a 

union.  Miguel told Clemente the employees needed a union for 

job security.  Clemente scoffed at her response.  She told M
i-guel ﬁ[Y]ou guys don
™t nee
d a union because I
™m a good ma
n-ager.ﬂ  Miguel did not respond.  Later, Clemente told hous
e-keeping coordinator Wilma Riveral that she should have never 
hired Ray Miguel because his wife ﬁis very strong union.ﬂ
 Jovelyn (Jovy) Gecain works as a housekeeper i
n the Hotel™s 
public area.  She also serves on the Union™s committee.  In late 
November or early December, Clemente summoned Gecain to 

her office over the handheld radio Gecain carries.  When 
Gecain went to the office
, Clemente conducted a closed
-door 
meet
ing with her.  Clemente told Gecain that she wanted to get 
to know her.  Among the inquiries Clemente made of Gecain 
was whether she was ﬁunionﬂ and whether she supported the 

ﬁunion.ﬂ  Gecain responded affirmatively to both questions.
 The Hotel™s ﬁTeam Mem
ber Handbookﬂ (Handbook) lists 
gossiping as item no. 49 on its list of 57 ﬁHouse Rulesﬂ as 
ﬁconduct that must be avoided.ﬂ  (GC Exh. 6, pp. 23
Œ26.)  The 
Handbook warns that the failure ﬁto comply with any rules and 
policies will result in disciplinary acti
on up to and including 
termination.ﬂ  (Id., p. 23.)
 Soon after her appointment, Clemente instituted a practice of 
conducting two ﬁbriefingsﬂ per day for the purpose of providing 
the staff with updated instructions and directions.  These brie
f-ings normally 
lasted about 15 minutes.  The morning briefing 
began at 8:30 a.m. and the afternoon briefing began at 5 p.m.
 At several of the briefings in the latter part of November, 
Clemente admonished employees for gossiping.  Some ev
i-dence suggests that her admonishm
ents really grew out of 
Clemente™s concern about employees talking to ﬁoutsiders.ﬂ  
Other evidence indicates younger workers complained of older 
workers gossiping on the floors during worktime.  No alleg
a-tion claims that Clemente sought to interfere with S
ection 7 
activities by lecturing employees against gossiping.  In discus
s-ing this topic at one or more of the briefings, Clemente made 
reference to ﬁcutting tongues,ﬂ or ﬁcutting the tongue,ﬂ an id
i-omatic expression a Filipino worker had used when she brou
ght 
up the topic of gossiping early on.  Despite the fact that a large 
majority of the housekeepers are Filipinos, some, including 

Juliana Alcaraz, did not understand this idiom.
 Alcaraz worked with Miguel on the afternoon shift as a tur
n-down attendant.
4  Along with Miguel, Alcaraz became very 
active in Local 5™s organizing effort.  She attended union mee
t-ings, distributed literature, promoted the Local 5 to other wor
k-ers at the Hotel as well as at other properties, and soon became 
4  From the start of their shifts at 1 p.m. until the dinner break at 4:30 
p.m., Alcaraz and Miguel worked as regular room cleaners.  After the 
dinner break and Clemente™s afternoon briefing, their work shifted to 
that of a turndown attendan
t until the end of their day at 9 p.m.
 a member of the Union™s c
ommittee at the Hotel.  Her picture 
appeared in the Union™s flyer widely distributed around the 
Hotel after Thanksgiving.
 Miguel and several of the regular room cleaners with whom 
Alcaraz spoke seemed thoroughly confused about the ﬁcutting 
tongueﬂ idom Cle
mente used in connection with her admon
i-tions against gossiping.  Several of the employees encouraged 
Alcaraz to ask Clemente for an explanation of its meaning but 
Alcaraz feared doing so.  At the urging of some fellow workers, 

Alcaraz finally agreed that 
she would ask Clemente about the 
meaning of ﬁcutting tonguesﬂ at the upcoming mandatory mee
t-ing for the housekeeping employees.
 Clemente scheduled the departmental meeting for December 
8 from 3 to 5 p.m.  Notice of the meeting had been posted well 
in advan
ce in the housekeeping office and Clemente mentioned 
it several times at the daily briefings.  In planning the meeting, 

Clemente had arranged for Vital Calamur, the Hotel™s general 

manager (also referred to by employees as ﬁVﬂ or Mr. V), and 
Jodi Ching, th
e Hotel™s HR manager, to speak.
5  In addition, 
she arranged presentations by an Ecolab trainer about the clea
n-ing chemicals the housekeepers regularly used, and by an exp
e-rienced housekeeper about the proper towel
-folding procedure.
 The December 8 meeting 
was held in the outer area of the 
housekeeping department, an area witnesses estimated to be 

from 200 to 350 square feet.  Approximately 60 employees 
attended.  Clemente set a table up in the front of the room and 
rows of chairs facing the table as well as
 along a couple of the 
walls.  The witnesses described the atmosphere as very crow
d-ed and quite warm.
 For most of the meeting, Clemente stood or sat in the front of 
the room to make her own presentations or to introduce the 
speakers.  Alcaraz arrived sligh
tly late for the meeting and 
stood along the back wall throughout most of the meeting.  
Toward the end of the meeting, Clemente called on the depar
t-ment supervisors to acknowledge the employees™ good work.  

After the supervisors finished, Clemente asked fo
r questions or 
comments from the employees.  The noise level in the room 
increased considerably as several workers sought recognition to 
speak and others spoke up without being recognized or to voice 
support for comments made by others.
 Alcaraz raised her 
hand seeking a turn to speak.  When re
c-ognized, Alcaraz asked what Clemente meant when she spoke 

of gossiping and ﬁcutting tongueﬂ at the daily briefings.  She 
added that when people speak the truth, it is not gossip.  Seve
r-al of the workers nodded or spok
e of their agreement with A
l-caraz™ comment.  Clemente did not respond to Alcaraz.  I
n-stead, she moved on asking if any others had comments or 
questions.
6 5  As it turned out, Calamur could not attend.
 6  I base my findings regarding Alcaraz™ conduct during this meet 
largely on the testimony of Audrey Gecain.  Clemente denied that she 
even opened the meeting for employe
e comments but I find this claim 
unworthy of belief because of contrary testimony from several emplo
y-
ee witnesses and the evidence that several other employees actually 

spoke.  Unfortunately, Alcaraz, a native Tagalog speaker, chose to 
testify using her ve
ry limited English language skills.  As a result, I 
found significant portions of her account about this meeting simply 
incomprehensible.
                                                                                                                        MODERN 
HONOLULU
 235 Alcaraz raised her hand again, saying that she had not fi
n-ished, that she had more to say.  Someone ar
ound Alcaraz, a 
very slight woman, pushed her forward into the room.  Cleme
n-te told her that if she still had more concerns, she should come 
to her office so they could discuss them further.  Regardless, 

Alcaraz persisted in her request to speak again.  Wh
en Clement 
said she needed to give others a chance to talk, Alcaraz blurted 
out, ﬁ[W]hat is this, Communist?  We can't speak anymore?ﬂ
 By this time, Alcaraz was close to Audrey Jordan
-Gecain 
(Gecain or Audrey Gecain), the linen coordinator, and Cleme
n-te st
ood close by in the front of the room near the supervisors.  
Gecain caught Clemente™s attention to obtain Clemente™s pe
r-mission to leave the room because she felt warm and unco
m-fortable.  When Clemente nodded she could go, Gecain took 

Alcaraz by the arm at
tempting to take her along because, a
c-cording to Gecain, no one was listening to her.  But others su
p-ported Alcaraz™ attempt to speak further.  Arnold, the hous
e-man, told Gecain, ﬁLet Juliana speak.ﬂ  Gecain finally aba
n-doned her attempt to leave and sat d
own.
 Clemente, who had approached somewhat closer to Alcaraz 
and Gecain, finally relented and asked Alcaraz what she wanted 
to say about gossiping.  Alcaraz responded saying that workers 

were being accused of gossiping.  An exchange followed b
e-tween the tw
o that lead Clemente to insist that Alcaraz identify 
who had been gossiping.  At first, Alcaraz refused saying she 
preferred not to name anyone.  Clemente, however, insisted that 
Alcaraz tell her who had been gossiping.
7  Finally, Alcaraz 
pointed her finge
r at Clemente and said that she had been go
s-siping.  There is no evidence that Clemente responded to A
l-caraz™ accusation or that anything further happened between 

them at that time.
 Clemente recognized several other employees who sought to 
speak about thei
r workplace concerns.  One, Adoracion Padilla, 
asked Clemente why the Filipino workers were reprimanded 

when they spoke around the workplace in their native language 
but others who spoke different languages were not.  When 
Clemente asked 
Bogdanca Spiric, t
he housekeeping department 
manager who succeeded Clemente in that position, Spiric told 
her that the Filipino employees had never been prohibited b
e-fore from talking among themselves in their native language.  
Another unidentified worker accused Clemente o
f showing 
favoritism toward certain workers.  Florence Miguel told 
Clemente that she treated the workers like kids.  Another wor
k-er identified only as Arnold, a houseman, accused Clemente of 
staging the meeting because they were union.  Throughout 
these ex
changes, the noise level in the room steadily increased.  
7 Wilma Riveral credibly testified that Clemente used a very aggre
s-sive tone of voice when she demanded that Alcaraz
 identify the gossi
p-
ers to whom she referred.  Clemente™s internal memo supports the 
claims of Alcaraz and Riveral that Clemente demanded that Alcaraz 
disclose specific names.  Thus, the memo states: ﬁ
When Juliana was 
asked who were those employees that sh
e had mentioned gossiping
 and 
unhappy she couldn't provide their names but instead she responded 
disrespectfully, ﬁIt's YOU.ﬂ  I was shocked myself but I didn't give her 
the opportunity to see 
me 
being affected by it.  I stood still and calmly 
thank[ed] ev
eryone for all their hard work and that all I ask is to su
p-
port the leadership and authority in Housekeeping and 
treat 
everyone 
with respect and stop gossiping.ﬂ  (GC Exh. 21.)  [Emphasis supplied]
 Later, Clemente described several of these workers as Alcaraz™ 
ﬁsupport group.ﬂ
8  (GC Exh. 21.)
 The meeting finally ended around 5:30 p.m. when Ray M
i-guel asked that Clemente excuse his wife, Floren
ce, and hi
m-self.  Clemente agreed but when Florence stood up she fainted 

and collapsed to the floor.  A near
-panic atmosphere erupted.  
Several employees began running from the room while others 
shouted for 911 emergency assistance.  Ultimately, an EMT 
tea
m arrived and transported Florence Miguel to a hospital.
 After the meeting, Alcaraz returned to her usual work as a 
turndown attendant.  At the end of her shift, she went to the 
housekeeping office where she met Clemente by chance.  
Clemente asked her to w
ork the next day at an overtime rate 
because Alcaraz ordinarily did not work on Saturday.  Alcaraz 
agreed and offered to work Sunday also but Clemente told her 
she would not be needed that added day.
9 Meanwhile, Clemente said that she offered her resignati
on to 
the hotel manager following the meeting because she became 
so distraught over losing control of the proceeding but Calamur 
refused the offer.  Sometime thereafter, Clemente decided that 
she would terminate Alcaraz.  Clemente prepared the termin
a-tion 
paperwork over the weekend and presented it to Human 
Resources Manager Ching on Monday, December 12.
10  At 
some point Clemente also prepared an internal memorandum 

containing her account of the events at the December 8 meeting 

that the Company later produc
ed to the Union pursuant to its 
request in January.  This document does not specify when she 
prepared it.  (GC Exh. 21.)
 On Monday, December 12, Clemente intercepted Alcaraz b
e-fore she started work and took her to Ching™s office in the h
u-man resources depa
rtment.  There, in Ching™s presence, 
Clemente read the termination notice to Alcaraz because she 
did not have her glasses.  In sum, the termination form Cleme
n-te prepared accused Alcaraz, who had never received any prior 
discipline, of discourteousness, in
subordination, bullying b
e-havior, and gossiping at the December 8 meeting.  (GC Exh. 2.)  
After Clemente finished reading it, she asked Alcaraz to sign 
the form but she refused.
11 Alcaraz implored Ching to intervene to prevent her termin
a-tion.  However, Ch
ing told Alcaraz there was nothing that she 
could do because Clemente made the decision to terminate her.  

After Alcaraz requested and obtained a copy of her discharge 
8  Clemente included Spiric, the department manager, as on
e of A
l-caraz™ supporters in her internal memo.  (GC Exh. 21.)  Presumably, 
Spiric gained this distinction by failing to support the policy that pr
o-
hibited workers from speaking Tagalog among themselves.
 9  Clemente claims that she never saw Alcaraz again f
ollowing the 
mandatory meeting until Monday, December 12, when she terminated 
Alcaraz.  I do not credit this claim.  Respondent did not dispute that 
Alcaraz worked overtime on Saturday, her regular day off, and provi
d-
ed no alternate explanation as to how A
lcaraz came to be working on 
that Saturday.
 10 Ching reviews all disciplinary actions to ensure consistency and 
compliance with the Respondent™s policies.  However, she did not 
independently investigate the basis for Alcaraz™ discharge; instead, this 
termi
nation was based solely on Clemente™s decision.
 11 At some point, during the meeting, Alcaraz sought to have a repr
e-sentative present.  Clemente claimed that she did not know what A
l-caraz meant by her request.
                                                                                                                        236 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  notice, Clemente called the security department to escort A
l-caraz while she cleaned out 
her locker and left.
 A day or two following Alcaraz™ termination, Clemente d
i-rected the circulation of a petition among the housekeeping 
department employees expressing opposition to any attempt by 

Alcaraz to be reinstated to her job at the Hotel.  The pet
ition, 
dated December 14th, stated in part:  ﬁThis petition letter 
should serve as a notice stating that we are not comfortable 
bringing back Juliana Alcaraz in our housekeeping department.  

We understand that Juliana Alcaraz may make an attempt to be 
rein
stated to our department but in some reason we do not for
e-see a positive impact in our department.ﬂ  (GC Exh. 3.)
 Riveral first saw the petition a day after Alcaraz™ termin
a-tion.  According to her credible account, Clemente prodded 
Florimel Pasqua, the mor
ning housekeeping coordinator at the 
time, to give the petition to Riveral when she came to work that 

day and they both asked her to sign it.  Riveral disregarded their 

requests at the time but Pasqua gave the petition back to Riveral 
when she was about to
 leave work.  Later, Riveral gave the 
petition to Miriam Cantora, one of the room attendants.
 Over the course of the day, Clemente asked Riveral several 
times whether any employees had signed the petition.  After a 
few hours, Cantora returned the petition 
to Riveral with several 
signatures on it.  Riveral then returned the petition to Clemente.  
Clemente kept the petition in her office.  She also instructed 
Riveral to solicit the signatures from any of the housekeepers 

who had not signed it other than the ﬁ
seven angry birds.ﬂ
12  In 
addition, Clemente even asked a couple of employees in other 

departments, one in security and the other in engineering, to 

sign the petition.  Riveral recalled witnessing two employees 
sign the petition in Clemente™s office.  Even
tually, Riveral he
r-self signed the petition twice.  She claimed that she did so b
e-cause she feared for her job.  Eventually, according to Cleme
n-te, whose account I do not believe, a group of employees gave 
the petition to the hotel manager.
 Pursuant to the
 agreement reached in November, the first 
bargaining session was held on December 14.  The union 
agents servicing the property invited employees to attend the 

session held at the Hotel but no claim is made that Local 5 and 
the Hotel had agreed that on
-duty
 employees could attend.  
Room setup arrangements show a table provided for the parties™ 
negotiators and chairs arranged along the wall for others pe
r-mitted to attend.  The Local 5 negotiators consisted of six or 
seven Local 5 officials and unit employees.
  There were three 
Hotel negotiators, two of whom included the Hotel manager 
and its human resources manager.
 Around the time the session was scheduled to begin, Riveral
 asked Clemente for permission to attend.  Clemente refused.  
Instead, she said that Supervisor Raymond Texeria, who was 
present at the time, would be attending the bargaining session.  

Riveral overheard Clemente instruct Texeria
 to take notes of 
what went
 on at the session and who attended.  Clemente i
n-structed Riveral to get Texeria a notebook to use for this pu
r-12 Riveral
 identified the seven angry birds as the ﬁRussian,ﬂ Padilla, 
Amy Chow, Jenie Amoguis, Audrey Jordan
-Gecain, Jovy Gecain, and 
Florence Miguel.  The ﬁRussianﬂ was never further identified.  Presu
m-ably, ﬁPadillaﬂ refers to Andoracion Padilla.
 pose.
 Amy Chow, a seamstress and a unit employee, attended the 
negotiations as an observer.  When she saw Texeria arrive at 
the session, she appr
oached him and asked what he was doing 
there.  Texeria told Chow that he was taking down the names of 
the people attending the bargaining session.  Later that evening, 
Riveral saw Texeria return to the housekeeping department 
office and enter Clemente™s of
fice, purportedly locking the door 
behind him.
 Apart from Riveral™s credible account, no other reliable e
x-planation was provided as to what may have occurred inside the 

housekeeping offices before or after the December 14 bargai
n-ing session.  Texeria did n
ot testify and Clemente™s following 
testimony provides yet another self
-serving, contradictory, and 
improbable account that I do not credit:
  Q.  Do you remember there was a union negotiating 
meeting on December 14, 2011, at the hotel?
 A.  Yes.
 Q.  Did you
 attend that meeting?
 A.  No.
 Q.  Do you know whether any of your supervisors a
t-tended the meeting?
 A.  No.
 Q.  Do you know whether any of your supervisors was 
at the meeting before it started?
 A.  No.
 Q.  Do you know Ray Texeria?
 A.  Yes.
 Q.  Do you know 
whether he was at that meeting?
 A.  I don't know if he was in that meeting, but Ray 
Texeria is a public area supervisor, and the meeting that 
was held at the Modern Honolulu is considered public area 

location.
 Q.  What time did the public area attendants s
tart their 
work?
 A.  From 2:00 from 10:00.
 Q.  To your knowledge, was there any agreement at 
that time between the hotel and the Union about whether 
on-duty employees would be allowed to leave work and go 
attend the meeting?
 A.  No, there was not.
 Q.  
Did 
any of your supervisors tell you that they had 
attended the meeting on December 14?
 A.  
Ray Texeria had asked me, Emma, I heard that 
Jovy was in the meeting, but she called in sick today.  But I 
just want to make sure if she's there and check also the 
publ
ic areas in case they in a meeting and we have no r
e-placement so I would be prepared.
 And to me that's his area, and he has the responsibility 
to supervise to make sure if there's not enough people 

around the public area then we can call the replacement.  
So I said, it's your call.
 Q.  Did he tell you whether he was going to go over to 
the meeting area to see if Jovy was in the meeting or not?
 A.  Yes.
 Q.  And did you hear back from him later what he 
found out, if anything?
                                                             MODERN 
HONOLULU
 237 A.  Yes, he came back and said th
at Jovy, he confirmed 
that Jovy was there.  And I said, well, do you have a r
e-placement for Jovy?  At that time he told me that I think 
we're good, yeah.
  (Tr. 479
Œ480; emphasis added.)
13 On December 15, the Union arranged for a flyer to be di
s-tributed in 
the Hotel™s employee dining and locker rooms.  It 
contained a grainy black
-and
-white photo taken at the Dece
m-ber 14 bargaining session along with general information about 
the bargaining, and a notice that the next session would be on 
January 17.  (GC Exh.
 8.)  A copy of the flyer was at the dining 
table where Chow and Clemente ate lunch together that day.  
During their lunch, Clemente asked Chow to identify the e
m-ployees who appeared in the blurred picture on the flyer.  Chow 
complied with Clemente™s reque
st using her memory of where 
people sat.
14 Following her termination, Alcaraz attended the bargaining 
sessions held at the Hotel on December 14 and January 17.  

(GC Exh. 13.)  Although the Employer apparently objected to 
the size of the Union™s committee a
t the January 17 session, no 

evidence shows that it specifically objected to Alcaraz™ pre
s-ence on its premises at either occasion.
 In March, the Union designated Alcaraz as a ﬁUnion Orga
n-izer.ﬂ  On March 28, the Union sent a notice to the Hotel™s 
chief neg
otiator that it had designated five individuals, inclu
d-ing Alcaraz, as its agents ﬁto provide service to its membership 
effective immediately.ﬂ The letter requested that the negotiator 
inform ﬁall appropriate personnel of their presence at your 

property.ﬂ 
 (GC Exh. 4.)  The Hotel™s negotiator responded in 
an emailed letter on the same day.  In pertinent part, the r
e-sponse stated:
  Given the circumstances of Ms. Alcaraz™s termination for her 

insubordinate assault
 of the Director of Housekeeping, the 
Employer
 is not in Agreement with allowing Ms. Alcaraz i
n-side the hotel.  The Employer™s security personnel will be a
d-vised to deny her access to the premises and will call the 

proper authorities in the event that she attempts to enter the i
n-terior of the Hotel.
  (GC Exh. 9; emphasis added.)
 On April 1, the Union emailed a letter replying to the R
e-spondent characterizing the claim that Alcaraz had assaulted 

Clemente as defamatory and insisting that she should be gran
t-ed access.  (GC Exh. 10.)  Beginning in early Ma
y and contin
u-ing through the remainder of the month, the Hotel™s chief neg
o-13 During her te
stimony, Jovy Gecain said that she learned of the 
December 8 mandatory meeting, among other ways, at the 8:30 a.m. 
briefing.  Hence, it is fair to infer, absent some evidence to the contrary 
of which there is none, that Jovy Gecain was a day
-shift employee
 and 
that her shift would have ended at 4:30 p.m.  Respondent produced no 
business records to support Clemente™s claim contradicting the infe
r-ence warranted by Jovy Gecain™s testimony, or showing that Jovy 

Gecain took sick leave that day.  Texeria did not 
testify at all nor was 
his absence explained.
 14 Clemente denied Chow™s claim that she quizzed her concerning 
the identity of the people depicted in the flyer photograph.  According 

to Clemente, she never has lunch with a single employee, only groups 
of em
ployees.  I do not credit Clemente™s denial or explanation.
 tiator, in series of correspondence and messages exchanged 
with Local 5 in an effort to schedule a bargaining session, r
e-confirmed that Alcaraz would not be granted access to the 
property for any session scheduled to be held at the Hotel.  In 
all of this correspondence, the Employer™s negotiator held fast 
to the position even though Local 5 pointed out that Alcaraz 
had attended two bargaining sessions held at the Hotel follo
w-ing her 
termination.  For its part, the Employer made clear that 
it would agree to meet and negotiate at other locations, such as 

the Union™s office or an office of the Federal Mediation and 
Conciliation Service, if Local 5 insisted on Alcaraz™ presence.  
(GC Exhs
. 11
Œ14.)
 Jenie Amoguis, the morning
-shift housekeeping coordinator 
who began working in that position while the hotel was opera
t-ed by Marriott, received two disciplinary actions from Cleme
n-
te in 2012, one in May and the other in June.  She received the 
discipline at issue on Tuesday, June 12, 2012.  That morning at 
about 9 a.m. room attendant Elifer Cabudol, a recently hired 
worker, complained to Clemente that Amoguis unfairly 
switched the room assignments between herself and a more 
senior room attendant o
n two consecutive days so as to burden 
Cabudol with extra work.
 Clemente immediately summoned Department Manager 
Alex Teng and Amoguis into the office where she questioned 

Amoguis about the schedule changes and, in a raised voice, 
accused her of giving the
 more difficult work to the room a
t-tendants she did not like.  Amoguis apologized to Cabudol and 
attempted to explain to Clemente that she had assigned the 
rooms based on a seniority system that she had learned when 
she first started at the hotel during th
e Marriott regime.  
Clemente chastised Amoguis for using that system and conti
n-ued to accuse her of playing favorites.  With that, Amoguis put 
her hand up and said, ﬁ[S]top Emma, I need someone to be with 
me.ﬂ  Clemente summarily dismissed the request sayi
ng, 
ﬁWhy?  Is Elifer not a witness?  Is Alex not a witness?ﬂ
15  Then 
Clemente continued to press Amoguis to explain why she had 
switched the room assignments.
 Later in the afternoon, Amoguis learned from Teng that she 
would receive a written warning becaus
e of Cabudol™s co
m-plaint.  She told Teng that 
she 
wanted Audrey Gecain to be 
present when it occurred.  When Clemente called Amoguis and 
Teng to her office to present the written warning, Teng told 

Clemente about Amoguis™ request to have Gecain present but
 Clemente denied the request.  Amoguis then stated that she 
wanted someone to be with her.  Clemente again denied her 
request indicating the meeting was not an investigation but 

rather a write
-up.  In addition, Clemente told Amoguis that 
Gecain was on comp
any time and that she was working.  Teng 
then read the warning to Amoguis.  She refused their request to 
sign it so Teng signed it for her.  Later, Teng informed Am
o-guis that Clemente wanted Teng to make a statement asserting 
that Amoguis did not ask for r
epresentation and that he did not 
intend to lie for her.  Teng did not testify nor was his absence 
15 Amoguis claimed that she wanted the assistance of linen coordin
a-tor Audrey Gecain, who is one of the Local 5 committee persons, but 
the evidence does not show that she made a specific request a
t this time 
to have Gecain called.
                                                                                                                        238 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  explained.
16 C.  Further Findings, Analysis, and Conclusions
 1.  Complaint paragraphs 8(a), (c), and (d):
 the interrogation allegations
 The General Counsel a
rgues that Clemente™s questioning of 
Miguel, Gecain, and Chow violated Section 8(a)(1).
17  The 
General Counsel does not allege that similar questioning of 
Wilma Riveral by Clemente violated the Act.  Instead, counsel 
for the General Counsel represented at 
the hearing that he had 
only adduced the evidence pertaining to the questioning of 

Riveral in order to show Respondent™s animus.  Based on this 

representation, Respondent™s counsel withdrew his objection to 
Riveral™s testimony about being questioned by Cle
mente and 
did not further pursue the issue.  Hence, I find that this issue 
has not been sufficiently litigated to support an unfair labor 

practice finding as to the questioning of Riveral.
 Interrogation of employees violates Section 8(a)(1) if, under 
all t
he circumstances, it reasonably ﬁtends to restrain, coerce, or 

interfere with rights guaranteed by the Act.ﬂ  
Rossmore House
, 269 NLRB 1176 (1984), affd. sub nom. 
Hotel E
mployees
 & Rest
aurant
 Employees
 Local 11 v. NLRB
, 760 F.2d 1006 (9th 
Cir. 1985).  In m
aking this determination, the Board regards it 
appropriate to consider the analytical factors first set out in 
Bourne v. NLRB
, 332 F.2d 47, 48 (2d Cir. 1964).  
Medcare 
Associates, Inc.
, 330 NLRB 935, 939 (2000).  Succinctly stated, 
the 
Bourne
 factors inclu
de: (1) the background of employer 
hostility toward protected employee activities; (2) any indic
a-tions that the interrogator sought information for the purpose of 
taking adverse action against individual employees; (3) the 
relative position of the question
er in the company™s hierarchy; 
(4) the place and method of interrogation; and (5) the truthfu
l-ness of any employee response.  However, determining whether 

employee questioning violates the Act does not require strict 
evaluation of each 
Bourne
 factor.  Inst
ead, ﬁ[t]he flexibility and 
deliberately broad focus of this test make clear that the 
Bourne
 criteria are not prerequisites to a finding of coercive questio
n-ing, but rather useful indicia that serve as a starting point for 

assessing the ‚totality of the ci
rcumstance.™ﬂ  
Timsco Inc. v. 
NLRB
, 819 F.2d 1173, 1178 (D.C. Cir. 1987).
 Certain aspects of the 
Bourne
 factors are present in each of 
these three episodes alleged unlawful here; others are not.  Pr
e-sent in all three is the fact that Clemente, the highest
-ranking 
16 The General Counsel subpoenaed the statement that Teng provi
d-
ed about these June 12 events but Respondent petitioned to quash that 
statement and others of a similar nature.  I granted Respondent™s pet
i-tion finding the 
Teng statement to be attorney work product based on 
the representation of Respondent™s counsel that it had been prepared 
and submitted through Hotel channels at his specific direction.
 17 Sec. 8(a)(1) prohibits employer conduct that interferes with, r
e-stra
ins, or coerces employees ﬁin the exercise of the rights guaranteed 
in Section 7.ﬂ  In part, Sec. 7 provides that employees ﬁhave the right to 

self
-organization, to form, join, or assist labor organizations, to bargain 
collectively through representatives 
of their own choosing, and to e
n-
gage in other concerted activities for the purpose of collective bargai
n-
ing or other mutual aid or protection.ﬂ  Sec. 7 also guarantees emplo
y-ees the right to refrain from these activities but this case is not about the 
righ
t to refrain from Sec. 7 activities.
 management official in the housekeeping department, conduc
t-ed all of the questioning in issue.
18  Also, present in all three 
instances is the fact that each of the employees answered 
Clemente
™s inquiries truthfully.  I find that the first of these two 
particular factors should be accorded far more weight than the 

latter.  Based on my observations of the witnesses in this case, 

there can be little mistake about the significant sophistication 
gap that existed between Clemente and the employees in her 
department, including those she questioned.  Even though the 
employees here answered Clemente™s probing questions ho
n-estly, I have concluded that these employees, whether they 
knew it or not, had a j
ustifiable reason to fear her inquiries, 
particularly Miguel and those who may have overheard this 
exchange in the locker room.
 Clemente™s questioning of Miguel exhibited pointed hostility 
toward employee support for union representation, which she 

persona
lized as an affront to her own position and ability.  In 
this particular instance, Clemente pressed Miguel, a member of 

the union™s committee, in the presence of others to justify e
m-ployee support for the union and then reproached her for the 
answer provid
ed, i.e., to secure employee job security.  In sum, 

Clemente appeared to be using the occasion to make the point 
to Miguel and others nearby that, as a ﬁgood managerﬂ she felt 
offended that employees had chosen union representation.  I 
find her conduct on 
this occasion would restrain and coerce any 

reasonable employee such as Miguel, who actively supported 
unionization, and others who might have overheard and o
b-served Clemente on this occasion.
 Likewise, I have reached a similar conclusion with respect to 
the Gecain interrogation.  In this instance, Clemente summoned 
Gecain to her office during worktime for a one
-on-one meeting, 
ostensibly to get to know her, but which eventually led to pro
b-ing this employee™s union sympathies while alone in the locus 

of dep
artmental authority.  I have concluded that a reasonable 
employee would be restrained and coerced by Clemente™s pro
b-ing questions about a private matter in such circumstances.  
This is especially true where, as here, there is no apparent just
i-fication for 
the inquiry as well as other evidence showing 
Clemente™s hostility toward employee support for the union.
 The questioning of Chow about the specific identity of the 
employees who chose to attend the bargaining session on D
e-cember 14 followed immediately on
 the heels of her direction 
to Supervisor Texeria to go to the meeting and take note of the 

employees present at that session.  I find the two directions 
reflect a consistent pattern on the part of Clemente to identify 
the employees interested in the ongoi
ng union activities.
 In sum, I have concluded that Clemente™s questioning in all 
three instances possessed a coercive quality sufficient to violate 
Section 8(a)(1) as alleged in complaint paragraphs 8(a), (c), and 
(d).
 2.  Complaint paragraphs 9(a) and (b)
: the surveillance allegations
 Complaint paragraph 9(a) alleges that Clemente and Texeria 
engaged in surveillance of employees engaged in union activ
i-18 Clemente flatly denied that she questioned these three employees 
in the manner shown by their testimony.  I do not credit her denials.
                                                                                                                        MODERN 
HONOLULU
 239 ties.  Complaint paragraph 9(b) alleges that Clemente and 
Texeria created an impression among employees th
at their u
n-ion activities were under surveillance by Respondent.
 Where, as here, employees openly engage in protected a
c-tivities on the employer™s premises, management officials may 
lawfully observe those activities but they may not do anything 

out of the 
ordinary to keep employee protected activities under 
watch.  
Albertsons v. NLRB
, 161 F.3d 1231, 1238 (10th Cir. 
1998).  See also 
Broadway
, 267 NLRB 385, 399
Œ402 (1983), 
and the cases cited there.  Statements by employer agents cau
s-ing employees to reasonab
ly assume that their protected activ
i-ties are under surveillance violate the Act.  
Tres Estrellas de 

Oro, 329 NLRB 50, 51 (1999); 
Electro
-Voice, Inc
., 320 NLRB 
1094 (1996).  Certain employer conduct may amount to unla
w-ful surveillance and create the impres
sion of surveillance within 
the same set of circumstances.  
Seton Co.
, 332 NLRB 979, 981 
(2000).
 Respondent, relying solely on Clemente™s testimony, claims 
that Texeria went to the December 14 negotiations session, held 
at the Hotel, for a legitimate purpo
se, i.e., ﬁto see if Jovy 
Gecain and any of his other employees were there so he would 
know if he needed to get additional employees to ensure cove
r-age.ﬂ  (R. Br., p. 55.)  I reject that contention.
 In this instance, Clemente™s testimony, which I regard as
 generally suspect anyway, is unsupported by other evidence 
obviously within Respondent™s control.  This session began at 5 

p.m.  Although Clemente claimed Jovy Gecain and other public 
area attendants worked from 2 to 10 p.m., Jovy Gecain™s test
i-mony provi
des a strong basis for inferring that she worked the 
earlier shift as she mentioned her attendance at Clemente™s 8:30 
a.m. briefings held for the first
-shift workers who normally 
finish their workday at 4:30 p.m.  Respondent™s business re
c-ords would obviou
sly resolve any possible doubts about Jovy 
Gecain™s normal work shift but it chose not to address this p
o-tential contradiction with its records.
 In addition, Respondent chose not to use its business records 
to support Clemente™s hearsay assertion that 
Texeria told her 

Jovy Gecain called in sick on December 14.  Not only did R
e-spondent fail to provide evidentiary support for this assertion 
from its business records, it also failed to call Texeria as a wi
t-ness to support any of Clemente™s testimony.  In t
hese circu
m-stances, I conclude that Respondent™s assertions about the legi
t-imacy of Texeria™s December 14 mission at the bargaining 
session lacks credible support.
 By contrast, General Counsel witnesses Riveral and Chow 
provided accounts that are, by and l
arge, mutually corrobor
a-tive.  Riveral said she overheard Clemente, who had no known 

assignment from the Hotel management related to the bargai
n-ing, tell Texeria to take notes at the bargaining session about 
who attended and what occurred.  To aid him in h
is assignment, 
Clemente instructed Riveral to get Texeria a notebook.  By 

Chow™s account, Texeria told her when he arrived at the neg
o-tiating session that he came because Clemente instructed him to 
take note of who attended.
 Both of these employee accounts
 provide an ample basis for 
concluding, as I have, that Clemente assigned Texeria to e
n-gage in surveillance.  In addition, they provide an ample basis 
to conclude that Clemente™s instruction to Texeria in the pre
s-ence of Riveral, and Texeria™s statement to
 Chow would tend to 
create an impression of surveillance in the minds of these two 
employees.  Based on the credible employee accounts, I have 
concluded that the General Counsel has proven both of the 
surveillance allegations by a preponderance of the evid
ence.
 3.  Complaint paragraphs 11 and 12:
 the Alcaraz allegations
 a.  Alcaraz™ termination
 Complaint paragraph 11 alleges that Respondent terminated 
Alcaraz on December 12 because of her protected concerted 

activities at the December 8 mandatory meeting, a
nd because of 
her membership in Local 5 and activities on behalf of that labor 
organization.  Respondent argues that even if Alcaraz engaged 
in protected activities at the December 8 meeting, she lost the 

protection of the Act by engaging in insubordinate,
 disruptive 
conduct during the meeting that warranted Clemente™s di
s-charge action.
 Where an employer takes adverse action against an emplo
y-ee for alleged misconduct occurring in the course 
of 
the e
m-ployee™s protected activities, the employer has the burden
 of 
showing that it held an honest belief that the employee engaged 
in serious misconduct.  
NLRB v. Burnup & Sims, Inc
., 379 U.S. 
21, 23 (1964).  If the employer meets that burden, then the 
General Counsel must affirmatively show that the alleged mi
s-conduc
t did not occur in order to establish that the employer 
violated the Act.  
Pepsi
-Cola Co.,
 330 NLRB 474 (2000), ci
t-ing 
Rubin Bros. Footwear, Inc
., 99 NLRB 610 (1952).
 In this case, I find that Alcaraz engaged in protected activity 
at the December 8 meeting
 by raising the question of gossip 
and the meaning of the cutting tongues metaphor used several 

times by Clemente at the daily briefings.  In addition to the 

evidence showing that she had several discussions about this 

matter with other employees after Cle
mente addressed it at the 
daily briefings, the evidence also shows that Alcaraz™ fellow 

workers encouraged her to take it up at the December 8 mee
t-
ing.  When Clemente failed to respond to Alcaraz™ initial r
e-marks at the meeting with anything other than ask
ing her to 
take the matter up later in private, employees at the meeting 
supported Alcaraz™ effort to speak further about the subject at 
that time.  As the subject matter concerned an issue addressed 
by Respondent™s rules and Clemente™s own prior admonitio
ns, I 
find Alcaraz was engaged in activity protected by Section 7 

when she attempted to speak about the gossiping topic at the 
December 8 meeting.  
Kiewit Power Constructors Co
., 355 
NLRB 708, enf. denied 652 F.3d 22 (D.C. Cir. 2011).
 However, even though 
Section 7 protects the right of e
m-ployees to engage in concerted activities, the Board recognizes 

that this does not mean that an employee is free to engage in an 
activity with impunity.  
Stanford N.Y., LLC
, 344 NLRB 558 
(2005), citing 
NLRB v. City Disposa
l Systems
, 465 U.S.
 822, 
837 (1984).
 When an employee is discharged for conduct that is part of 
the res gestae of protected concerted activities, the pertinent 
question is whether the conduct is sufficiently egregious to 
remove it from the protection of th
e Act.  
Stanford N.Y.
, supra, 
citing 
Aluminum Co. of America
, 338 NLRB 20 (2002).  How 
egregious is ﬁsufficiently egregiousﬂ?  
In the following portion 
 240 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  of its decision in 
St. Margaret Mercy Healthcare Centers, 
350
 NLRB 
203, 
204
Œ205 
(2007),
 enfd. 
519 F.3d 3
73 
(7th Cir. 
2008), the Board cited with approval this strict test:
  As the Seventh Circuit explained in 
Dreis & Krump Mfg. v. 
NLRB
, 544 F.2d 320 (7th Cir. 1976), ﬁthe standard for dete
r-mining whether specified conduct is removed from the pr
o-te
ctions of th
e Act [is] as articulated by the Board: commun
i-cations occurring during the course of otherwise protected a
c-
tivity remain likewise protected unless found to be ‚so violent 
or of such serious character as to render the employee unfit 
for further service.™ﬂ 
 Id. at 329.
  In making this determination, the Board examines the following 
factors: (1) the place of the discussion; (2) the subject matter of 
the discussion; (3) the nature of the employee™s outburst; and 
(4) whether the outburst was, in any way, provok
ed by an e
m-ployer™s unfair labor practice.  
Atlantic Steel Co.
, 245 NLRB 
814, 816 (1979).
 The circumstances that lead to Alcaraz™ discharge occurred 
in the department office near the end of the December 8 d
e-partmental meeting and well after the instruction
al phrase of the 
meeting had concluded.  Respondent claims that Clemente 

never opened the meeting for employee comments; employee 
witnesses dispute that claim.  Because I regard Clemente™s 
credibility highly suspect on virtually all contested issues, and 
because of the credible evidence showing that other employees 
concurrently voiced similar, if not more hostile, complaints 

about Clemente™s management style,
19 I credit the employee 
claims that Clemente solicited employee comments at this 

meeting.
20  As Cle
mente sought employee comments about 
their concerns and as the meeting occurred at a location dete
r-
mined by management that was away from the normal work 
areas or any guest area, I find that this factor favors protection.  
Random Acquisitions, LLC
, 357 NLR
B 303, 316
 (noting co
m-ments were made in an office away from the work area weigh 

in favor of protection); 
Datwyler Rubber & Plastics, Inc.
, 350 
NLRB 669, 670 (2007) (outburst in a breakroom away from 
work areas) favored protection of employee conduct.
 The 
subject matter factor also favors Alcaraz.  She attempted 
to open a discussion about the admonitions concerning gossi
p-ing that Clemente raised on several occasions at daily briefings 
and to learn what she meant by the reference to cutting tongues.  
The sol
e response Alcaraz received from Clemente was to see 
her later in private.  When Clemente ignored Alcaraz™ effort to 
speak further, other employees spoke out in support of Alcaraz™ 
effort to speak further by insisting that Clemente to ﬁlet Juliana 
speak.ﬂ 
 This fact strongly signals a shared interest on the part 
of several employees for an open discussion about gossiping 
19 These included the purportedly disparate 
practice of discouraging 
or reprimand
ing Tagalog
-speaking workers from using their language 
when talking among themselves in contrast to others who used their 
primary language without any known rebuke, Clemente™s alleged pr
o-
pensity to treat employees like ﬁkids,ﬂ and her purported displays of
 favoritism.
 20 Although it is true that Clemente asked for the department supe
r-visors to provide a few laudatory words about the employees, I credit 
Jordan
-Gecain™s recollection that they had very little to say before 
Clemente solicited employee comments.
 around the workplace.  Accordingly, I find that the subject 
matter favors protection.  
Stanford N.Y., LLC
, supra, at 559.
 Finally, both th
e ﬁoutburstﬂ and provocation factors also f
a-vor Alcaraz.  The fact of the matter is Alcaraz™ termination did 
not result from any type of ﬁoutburstﬂ at all.  As Clemente™s 

internal memo given to Local 5 in January clearly shows, it 
resulted from the fact th
at Alcaraz accused Clemente of enga
g-ing in gossiping, a subject about which Clemente herself had 

lectured employees several times during the daily briefings.  

And this accusation only occurred because Clemente insisted 
repeatedly that Alcaraz name the pers
on or persons allegedly 
engaged in gossiping, a disclosure Alcaraz expressed reluctance 
to make.  In short, Clemente brought the gossiping accusation 
for which she fired Alcaraz on herself.
 Respondent™s brief makes a footnote reference to Jordan
-Gecain™s t
estimony that Alcaraz commented, ﬁ[W]hat is this, 
Communist?  We can't speak anymore?ﬂ while she was seeking 
to be recognized to speak again.  Even assuming that it o
c-curred, there is no indication that Clemente heard the remark.  
She did not mention it in
 her testimony, and there is no refe
r-ence to it in the internal memo she wrote or in the statement 
inserted in Alcaraz™ termination form.  In short, there is no 

evidence that this alleged comment had any bearing on the 
decision to fire Alcaraz.
 For the for
egoing reasons, I find that Alcaraz™ conduct at the 
December 8 meeting did not involve either violent conduct or 
any type of conduct 
of such serious character as to render her 
unfit for further service.  Accordingly, I find Respondent term
i-nated Alcaraz fo
r her protected concerted activity in violation 
of Section 8(a)(1) as alleged.  In view of this conclusion, I find 
it unnecessary to consider the General Counsel™s further claim 
that Alcaraz™ termination violated Section 8(a)(3).
 b.  Respondent™s
 refusal to grant Alcaraz access to the
 Hotel as a union agent
 Complaint paragraph 12 alleges that Alcaraz became a union 
agent in March and that Respondent since that time has barred 
her from the Hotel premises and refused to bargain with her.  
Respondent
 admits that it has barred Alcaraz from the Hotel 
premises because of her ﬁassaultﬂ on Clemente at the December 
8 meeting but asserts that it is willing and has bargained with 

the Union and Alcaraz at other locations.
 It is well established that both union
s and employers have 
the right to choose their representatives for purposes of colle
c-tive bargaining or performing other labor relations activities.  

Absent unusual circumstances, other parties are legally obliga
t-ed to deal with the party™s chosen represen
tative.  
United Pa
r-cel Service, 
330 NLRB 1020 (2000).  In cases of this kind, the 
Board seeks to determine whether there is persuasive evidence 

that the presence of a particular individual would create ill will 
and make good
-faith bargaining impossible.  
Neilmed Products, 
358 NLRB 
47, 47
 fn. 2 (2012), and the cases cited there.
 Although the parties appear to have focused on the ability of 
Alcaraz to participate in the negotiation sessions because of the 
Respondent™s position barring her from its premises, o
nce she 
became a union agent, Respondent™s position precluded her 
from performing any functions normally performed by Local 5 

agents such as meeting and speaking with employees at their 
                                                            MODERN 
HONOLULU
 241 workplace areas where other union agents are permitted.  
Hence, I find
 that Respondent™s willingness to meet with A
l-caraz anywhere but at the Hotel fails to cure this problem.
 Having concluded that Respondent unlawfully terminated 
Alcaraz, I find it cannot justify barring her from its premises in 
her capacity as a union agen
t.  Respondent failed to show that 
Alcaraz assaulted Clemente at the December 8 meeting as 
claimed or at any other time.  Furthermore, Respondent has 
failed to provide any persuasive evidence that Alcaraz™ pre
s-
ence on its property to perform the functions 
of a union agent 
would ﬁcreate ill will and make good
-faith bargaining imposs
i-ble.
ﬂ  Accordingly, I find that Respondent violated Section 
8(a)(5) by barring Alcaraz from its property for the purpose of 
performing the usual and ordinary functions as a desig
nated 
agent of Local 5.
 4.  Complaint paragraph 10: Jenie Amoguis
 and the 
Weingarten
 issue
 Complaint paragraph 10 alleges that Respondent violated 
Section 8(a)(1) by denying Amoguis™ request to be represented 
by the Union during the June 12 interview that 
she had reaso
n-able cause to believe would result in disciplinary action against 
her.  The General Counsel™s brief makes clear that this alleg
a-tion pertains only to the first Amoguis interview conducted by 
Clemente that day.  (GC Br. at 45
Œ47.)  Respondent 
contends 
that Amoguis did not request union representation and, assu
m-ing she did, she did not do so until ﬁall investigatory aspects of 
the meeting were over.ﬂ  (R. Br. at 56.)
 Amoguis
™ account, which I credit, reflects that Clemente 
made harsh demands for Amoguis to explain Cabudol™s room 
cleaning assignments from the outset.  In the midst of this, 
Clemente reminded Amoguis that she had been warned before.  
Accordingly, I find that the
 tone and atmosphere of the inte
r-view along with the reference to a warning given to Amoguis 
the month before provided a reasonable basis for her to co
n-clude that the interview might result in disciplinary action.  
When this potential result became apparen
t to her, Amoguis 
requested to have ﬁsomeoneﬂ present.  Respondent™s assertion 

that the investigatory aspect of the meeting had concluded by 

that point lacks merit in view of the credible evidence showing 
that Clemente scoffed at the request and continued 
demands 
that Amoguis explain the basis for the room cleaning alloc
a-tions she made among the room attendant staff.
 In my judgment, the credible evidence on this issue shows 
that Clemente violated Section 8(a)(1) in this instance.  Am
o-guis™ request that morn
ing to have ﬁsomeoneﬂ present was su
f-ficient to invoke her 
Weingarten
 rights.  
General Die Casters, 
Inc., 
358 
NLRB 
742 (2012).  Because she failed to permit 
Amoguis to obtain the presence of a representative or terminate 

the interview, Clemente interfered 
with Amoguis™ Section 7 
rights.  
General Motors Corp., 
251 
NLRB 
850, 857 (1980), 
enfd. in part and enf. denied in part 674 
F.2d 576 
(6th Cir. 
1982).
 CONCLUSIONS OF 
LAW 1.  By coercively interrogating its employees about their a
c-tivities or sympathies on be
half of Local 5; by engaging in su
r-veillance of its employees™ union activities and creating the 

impression among its employees that it was engaged in survei
l-lance of its employees
™ activities on behalf of Local 5; by refu
s-ing Jenie Amoguis™ request for re
presentation during an inve
s-tigatory interview on the morning of June 12, 2012; and by 
discharging Juliana Alcaraz on December 12, 2011, Respon
d-ent engaged in unfair labor practices affecting commerce within 
the meaning of Section 8(a)(1) and Section 2(6) 
and (7) of the 
Act.
 2.  By denying Juliana Alcaraz access to the Hotel in her c
a-pacity as an agent of Local 5 after March 28, 2012, Respondent 
engaged in unfair labor practices affecting commerce within the 
meaning of Section 8(a)(1) and (5) and Section 2(
6) and (7) of 
the Act.
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effect
u-ate the policies of the Act.
 My recom
mended Order requires Respondent to offer Jul
i-ana Alcaraz reinstatement to her former position, or if that pos
i-tion no longer exists to a substantially equivalent position and 
make her whole for any loss of earnings and other benefits she 
suffered as a res
ult of her unlawful termination on December 
12, 2011.  Backpay for Alcaraz shall be computed in accor
d-ance with 
F. W. Woolworth Co
., 90 NLRB 289 (1950), with 
interest at the rate prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987), compounded
 daily as prescribed in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010)
.  In a
c-cord with 
Latino Express, Inc.
, 359 NLRB 
518, my reco
m-mended Order also requires Respondent to (1) submit the a
p-propriate documentation to the Social Security Administration 
(SSA) so that when backpay is paid to Alcaraz, it will be all
o-cated to the appropriate calendar quarters, and/or (2) reimburse 
her for any additional Federal and State income taxes she may 
be assessed as a consequence of receiving a lump
-sum backpay 
award co
vering more than 1 calendar year.
 My recommended Order also requires Respondent to e
x-punge from its records any reference to Alcaraz™ termination, 
and to notify her in writing that this action has been taken and 
that any evidence related to her unlawful te
rmination will not 
be considered in any future personnel action affecting her.  
Sterling Sugars, Inc
., 261 NLRB 472 (1982).
 Finally, my recommended Order requires Respondent to post 
the attached notice to employees (see Appendix) as provided in 
J. Picini F
looring
, 356 NLRB 
11 (2010).
 [Recommended Order omitted from publication.]
  